As Mr. Peter Thomson of Fiji assumes the presidency of the General Assembly at its seventy-first session, I wish to recognize that historic occasion for Pacific islanders, and express my congratulations to him and his country. I would also like to thank outgoing President Mogens Lykketoft for his leadership during the General Assembly at its seventieth session, during which I made my first appearance here at the United Nations. At that time, I said that holding on to the podium gave me a sense of security and hope that all of us were thinking in the same direction (see A/70/PV.22).
After 10 years of service, Secretary-General Ban Ki-moon deserves great praise for his effective leadership, during which he championed many issues important to small island developing States, including generating the political momentum needed to address climate change and his push to catalyse the initial capitalization of the Green Climate Fund. Sadly, the funds, generously contributed, have been slow in flowing to needy States, thereby contributing to painful delays in the implementation of mitigation and adaptation projects.
The Federated States of Micronesia today celebrates its twenty-fifth year of membership in the Organization. At the time we joined, following the end of the Cold War, there was a great sense of optimism that the long-standing obstacles to world peace and progress had been relegated to the past. Today, while there has been progress towards the great goals of the Organization, it must be said without hesitation that much remains to be done.
The reform of our United Nations, most important that of the Security Council, has remained on the agenda now for a quarter of a century, which evokes characteristics of an era that needs forgetting. Twenty- five years ago, the small island developing States cried out for action against human-induced climate change, while stressing that we literally faced extinction as nations and as oceanic cultures, owing to surging sea levels and the related consequences. I must concede that our voices have not been entirely unheard. We stand today, at last, many nations united to confront this dark, glaring reality. However, even in the relatively short span of 25 years the relentless advance of climate change has outpaced our efforts to deal with it — so that today, while all countries must consider themselves vulnerable, the small island developing States are dealing with an already clear and present danger — the adverse impact of climate change.
Over the years of my country’s membership in this union of hope, we have observed what I would refer to as glacial progress, were it not for the fact that the glaciers themselves are now melting. Nevertheless, we, along with everyone in this Hall, must remain committed to the great mandates that we so boldly assigned ourselves: the eradication of poverty, the advancement of international peace and security, universal adherence to human rights principles, the protection of our oceans and their resources, and better stewardship of our entire planet.
The list goes on, and it is familiar to all of us. We read it out each year at the general debate and in conference halls around the world. Yet, despite our proclamations and declarations, we seem to be pivoting not too far from where we started. Our peoples look to us for progress beyond repetitive words.
On the issue of international refugees, Pacific Islanders live in a zone that emanates peace, and it pains us that the global menace of terrorism continues to spread worldwide. It seems that we are helpless to stop the tide of fear and violence — fear that affects millions of innocent civilians, mothers and fathers, sons and daughters, to the point that they must suppress their human dignity and knock on a stranger’s door to seek shelter from the turmoil of war. The question is, will we answer?
As small island countries in the Pacific and as members of this family of nations, we plead with the Security Council to take greater action and respond to that global crisis, if not for the mothers and fathers, then at least for the children, whose innocence allows them to play between tents and be happy at the sight of strange food in a bowl.
We would like to know what is happening with the ceasefire in Syria. Even from the Pacific, we have an interest in that question. What are the United States and Russia doing about it? What is Syria doing about it? We know they have the power to do more, and we ask them to please do so.
On the issue of the Democratic People’s Republic of Korea, which is part of the Asia-Pacific region, the Federated States of Micronesia is concerned about the peace and long-term stability of the region. Together with other nations, the Federated States of Micronesia condemns the Democratic People’s Republic of Korea’s ongoing provocative actions and rhetoric. Unchecked, the Pacific Ocean, the same ocean that we speak of saving for all our sakes, may become a battleground. One truly wonders why Beijing and Moscow seem unconcerned that a missile could stray their way. I ask them to please intercede on behalf of all of us. On that note, the people of Micronesia look forward to the day when nuclear weapons will become a thing of the past, remembered only with great disdain and regret.
On the issue of Security Council reform, I have heard the phrase “fit for purpose” often used at the United Nations. We continue to see the need for a reformed United Nations that is not only fit for purpose, but also dynamic, changing its modus operandi to keep in step with changing world circumstances, accepting new methods like Secretary-General Ban Ki-moon’s example of a smartphone on the first day of the general debate (see A/71/PV.8), and needing to move in pace with changes. The United Nations must be able to focus on preventive diplomacy around the world and not be limited to dealing with hot spots. I totally agree with that position. And yes, the United Nations must be a catalyst for peace — a peacekeeper, more than a peacemaker. The Security Council, entrusted with the responsibility of maintaining international peace and security, must adapt to modern times and reflect contemporary geopolitical realities. However, as an arm of the United Nations, the Council can be credible and effective only if properly empowered and adequately supported by Member States. In that regard, the Federated States of Micronesia reiterates its support for the Group of Four countries being made permanent members of the Council.
It is interesting how we stand at this rostrum and talk about disabilities. In that regard, I have noticed that many of us leaders who come up here to speak also seem to have disabilities. We are colour-blind, unable to see the difference between green and red. I apologize for that, and I will try to be brief.
The Group of Asia and the Pacific Small Island Developing States has long advocated for climate and security to become a regular focus of the Security Council. The Group also submitted a proposal on the subject to the World Humanitarian Summit, calling for a special representative in the United Nations system to be dedicated to the issue of climate and security. Momentum appears to be on our side, and we hope that the Secretary-General, while he is still with us, will appoint such a special representative, adding to his legacy as a champion of climate change.
The selection of a new Secretary-General should involve the whole membership. That would help to ensure that the new head of the Organization has the political support of all Members and is responsive, responsible and effective on behalf of all, not just select, elite, nations.
On sustainable development, the work of the United Nations rests on three pillars: peace and security, development and human rights. This is the first year of implementation after the international community adopted a number of milestone agreements in 2015 — on disaster-risk reduction, financing for development, the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change.
From the High-level Political Forum exercise held in July, we learned that integrating the Sustainable Development Goals (SDGs) into our national plans will be daunting, and that a one-size-fits-all approach will not work. Presenting a true picture of our national circumstances should not be a burden on small island developing States. In addition, the United Nations should consider the statistics for countries with fewer than 100,000 people, so as to ensure an inclusive process and so that truly no one is left behind. Many of the challenges before the United Nations can be addressed only through the collective work of its membership. Support and partnerships are recognized as essential to making the SDGs universal and transformative for lives on the ground, and national ownership is critical.
On the issue of fisheries and oceans, while we may be known as Pacific small island developing States here at the United Nations, there is another term that we often use, which is “big ocean States”. The Federated States of Micronesia alone has 607 islands, spread across 3 million square kilometres of the Pacific. We are custodians of some of the world’s richest biodiversity and marine resources, and have pledged to conserve 30 per cent of our near-shore marine areas under the Micronesia Challenge, a regional effort to preserve the natural resources that are crucial to the survival of Pacific traditions, cultures and livelihoods. Our conservation efforts directly benefit my country’s sustainable use of its ocean fisheries.
Speaking of cultural preservation, I would like to thank UNESCO for its recent designation of our ancient ruins of Nan Madol as a UNESCO World Heritage site, a feat of construction that truly matches, if not surpasses, the wonders of the Egyptian Pyramids. As for climate change, the United Nations remains the last and best hope for galvanizing the necessary political will and commitment for advancing our global agenda on climate change. From this rostrum and elsewhere, leaders from small island developing States, like many others, have called upon the States Members of our Organization, especially world leaders, to step up and take charge by calling for the urgently needed mitigation and financing initiatives to implement climate-change agreements.
Current Government commitments fall considerably short of even reaching the 2°C goal that we agreed to in Paris. The recent ratification of the Paris Agreement by more than 30 countries, including virtually all Pacific island countries, raises our hopes and expectations that others will soon follow suit.
On the issue of the Montreal Protocol on Substances that Deplete the Ozone Layer, standing here one year ago, I described the Federated States of Micronesia’s long-standing efforts to amend the Protocol to phase down hydrofluorocarbon (HFC) use, and I thanked new supporters and noted that the proposals were finally bearing fruit (see A/70/PV.22). HFCs are the fastest- growing greenhouse gases in the world. They are also extremely potent, producing warming effects hundreds to thousands of times greater than those of carbon dioxide per ton. Phasing down HFCs will help prevent warming emissions equivalent to almost 100 billion tons of carbon dioxide by 2050. Thanks to the many countries that have supported the phase-out proposal, as set forth in the Montreal Protocol, that crusade has gained new momentum.
Like others, I welcome the progress in the diplomatic relations between the United States and Cuba. My country, too, has established diplomatic relations with Cuba, but even if we had not entered into that relationship for sovereign recognition and partnership, we, the Federated States of Micronesia, a State Member of the United Nations, would still lend our strong support to resolution 70/120. We ask the United States to accelerate its consideration of and process towards lifting the embargo imposed on Cuba. Along the same lines, I applaud the peace accord reached among the people of Colombia. There may be sceptics as to the truce’s viability, but let us give peace a chance by applauding the great effort and praying for its success. ¡Viva Colombia!
Every year, before coming to the General Assembly, the Pacific Islands Forum meets to review and recommend our positions on issues worthy of bringing before the Assembly. Earlier this month, Heads of State and Government convened for the forty-seventh annual meeting of the Forum in Micronesia. At that meeting, French Polynesia and New Caledonia were seated as full members of the Forum, while the Federated States of Micronesia became a member of the small island States. Climate change, oceans, health and human rights and partnership featured prominently on our agenda. On climate change, the Forum reaffirmed its position that achieving the Paris Agreement’s goal of limiting the average global temperature increase to 1.5°C degrees above pre-industrial levels is an existential matter for many Forum members, and that it must be addressed with paramount urgency. The Forum also observed that the Paris Agreement must be brought into force before the end of 2016, or as soon as possible, even tomorrow.
On oceans, the Forum reaffirmed that the Pacific region’s most important natural resource is our ocean. To that end, the Forum leaders endorsed the Pohnpei Oceans Statement: A Course to Sustainability. In the Statement, the Forum reaffirmed that the ocean is the basis for the livelihoods of Pacific peoples, and further noted the valuable opportunity presented by the United Nations Conference to Support the Implementation of Sustainable Development Goal 14: Conserve and sustainably use the oceans, seas and marine resources for sustainable development. The Statement further urges the timely and comprehensive conclusion of the Preparatory Committee process, established to make substantive recommendations to the General Assembly on the elements of a draft text of an international, legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity in areas beyond national jurisdiction.
On fisheries, the Forum called for action to end illegal, unreported and unregulated fishing and associated activities, including high-seas bunkering, human trafficking, and illicit trade. The Forum further urged flag States to exercise more diligent efforts in carrying out their flag-State responsibilities and maintaining control of their nationals.
Our faith in the Organization rests not on the hope that its goals can be reached within a certain time frame, whether it be 25 years or 71 years. Rather, it rests on our confidence that nothing is impossible among like-minded nations willing to unite in sustained efforts. In that regard, this Organization, the greatest convocation ever devised by man, will continue to light our way and that of future generations.
I will end my remarks with a quotation. Right after the First World War, President Wilson wanted to see the creation of an organization that would prevent all future wars. In that regard, he said,
“A general association of nations must be formed under specific covenants for the purpose of affording mutual guarantees of political independence and territorial integrity to great and small States alike.”
An evident principle ran through the whole programme, namely, the principle of justice for all peoples and nationalities and their right to live on equal terms of liberty and safety with one another — whether they be strong or weak.
